Forterus Inc.'s Behavioral Healthcare Subsidiary Achieves Record Bed Count in September Monday October 6, 7:30 am ET HUNTINGTON BEACH, Calif., Oct. 6 /PRNewswire-FirstCall/ Forterus Inc. (OTC Bulletin Board: FTER - News) achieved a record bed count at its behavioral healthcare subsidiary in September. Forterus' subsidiary, A Better Tomorrow Treatment Center Inc., also expects to remain booked to capacity through October, said Forterus CEO Paul Howarth. "A Better Tomorrow continues to perform exceedingly well," Howarth said, adding that the record bed count in September occurred one month after the clinic reported its strongest revenues since the behavioral healthcare facility was founded four years ago. A Better Tomorrow's record performance in August also helped Forterus achieve record growth and its first net profit in the company's 18-month history, Howarth added. Forterus Inc. and its subsidiaries engage in diverse business activities, including thoroughbred breeding and racing, drug and alcohol rehabilitation, and finance.
